Exhibit 10.2

AMENDMENT NO. 1 TO FORBEARANCE AGREEMENT

THIS AMENDMENT NO. 1 TO FORBEARANCE AGREEMENT (this “Agreement”), dated as of
October 31, 2011, is entered into by and among Trailer Bridge, Inc.
(“Borrower”), the financial institutions from time to time party to the Loan
Agreement (as defined below) as lenders (collectively, the “Lenders”) and Wells
Fargo Bank, N.A., in its capacity as agent (in such capacity, “Agent”) for
itself the Lenders.

W I T N E S S E T H:

WHEREAS, Agent, Lenders and Borrower have entered into financing arrangements
pursuant to which Agent and Lenders have made and may hereafter make loans and
other financial accommodations to Borrower as set forth in (1) the Term Loan and
Security Agreement, dated June 14, 2007, by and among Agent, Lenders and
Borrower (as the same now exists and may hereafter be further amended, modified,
supplemented, extended, renewed, restated or replaced, the “Loan Agreement”) and
(2) all other agreements, documents and instruments referred to therein or at
any time executed and/or delivered in connection therewith or related thereto
(all of the foregoing, together with the Loan Agreement, as the same now exist
or may hereafter be amended, modified, supplemented, extended, renewed, restated
or replaced, being collectively referred to herein as the “Financing
Agreements”);

WHEREAS, a certain Specified Default has occurred and is continuing under the
Financing Agreements; and

WHEREAS, as and to the extent provided in the Forbearance Agreement, dated as of
October 15, 2011, by and among Borrower, Agent and Lenders (the “Forbearance
Agreement”)Agent and Lenders have agreed to forbear from exercising their rights
and remedies under the Financing Agreements as a result of the occurrence of the
Specified Defaults; and

WHEREAS, Borrower has requested, among other things, that Agent and Lenders
continue to forbear from exercising their rights and remedies under the
Financing Agreements as a result of the occurrence of the Specified Default and
make certain other amendments to the Financing Agreements.

NOW, THEREFORE, in consideration of the foregoing, and the respective
agreements, warranties and covenants contained herein, the parties hereto agree,
covenant and warrant as follows:

 

SECTION 1. DEFINITIONS.

1.1 Additional Definitions. As used herein, the following terms shall have the
respective meanings given to them below and the Financing Agreements shall be
deemed and are hereby amended to include, in addition to and not in limitation
of all other definitions, each of the following definitions:

(a) “Amendment No. 1 to Revolving Credit Forbearance Agreement” shall an
amendment to the Revolving Credit Forbearance Agreement, in form and substance
satisfactory to Agent and Lenders, duly executed by Borrower with respect to
certain defaults arising under the Revolving Credit Facility.



--------------------------------------------------------------------------------

1.2 Interpretation. Capitalized terms used and not otherwise defined herein
shall have the meanings ascribed to them in the Forbearance Agreement.

 

SECTION 2. AMENDMENTS.

2.1 Forbearance Termination Date. Section 1.1(b) of the Forbearance Agreement is
hereby amended by deleting the reference to “October 31, 2011” and substituting
“November 14, 2011” therefor.

 

SECTION 3. ACKNOWLEDGMENTS.

3.1 Acknowledgment of Obligations. Borrower hereby acknowledges confirms and
agrees that (a) as of the close of business on October 31, 2011, the aggregate
outstanding principal amount of the Obligations is $4,403,127.58, (b) such
amount, together with all interest accrued and accruing thereon, and all fees,
costs, expenses and other charges now or hereafter payable by Borrower to Agent
and Lenders under the Financing Agreements, is unconditionally owing by the
Borrower to Agent and Lenders without offset, defense or counterclaim of any
kind, nature or description whatsoever and (c) its obligation and liability for
the payment and performance of the Obligations pursuant to the Financing
Agreements is unconditionally owing to Agent and Lenders without offset, defense
or counterclaim of any kind, nature or description whatsoever.

3.2 Acknowledgment of Security Interests. Borrower hereby acknowledges, confirms
and agrees that Agent, for the benefit of itself and Lenders, has and shall
continue to have valid, enforceable and perfected liens upon and security
interests in the Collateral and all other assets and properties of Borrower upon
or in which Agent, for the benefit of Lenders, has been granted or holds a lien
or security interest.

3.3 Binding Effect of Documents. Borrower hereby acknowledges, confirms and
agrees that: (a) each Financing Agreement has been duly executed and delivered
by Borrower to Agent and Lenders and is in full force and effect as of the date
hereof, (b) the agreements and obligations of Borrower in the Financing
Agreements constitute the legal, valid and binding obligations of Borrower,
enforceable against Borrower in accordance with the terms thereof, and Borrower
has no valid defense to the enforcement of such obligations, and (c) Agent and
the Lenders are and shall be entitled to the rights, remedies and benefits
provided for in the Financing Agreements.

3.4 Acknowledgment of Specified Default. Borrower acknowledges, confirms and
agrees that (a) the Specified Default has occurred and is continuing, (b) the
Specified Default constitutes an Event of Default under the Financing Agreements
and (c) in the absence of this Agreement, the occurrence of the Specified
Default entitles Agent and Lenders to exercise their rights and remedies under
the Financing Agreements, applicable law and otherwise, including, without
limitation, their right to declare all Obligations to be immediately due and
payable.

 

2



--------------------------------------------------------------------------------

SECTION 4. BOARD ACCESS AND COOPERATION.

4.1 Board Access and Reporting Rights. Borrower shall cause its board of
directors to provide, at a minimum, weekly updates to Agent and/or its designees
concerning the Borrower’s financial plan and business operations, with such
updates being in form and substance acceptable to Agent. Borrower shall send to
Agent or such designees all of the notice, information and other materials that
are distributed to the directors of Borrower in connection with any board
meeting and shall provide Agent or such designees with a notice and agenda of
each board meeting all at the same time and in the same manner as such notices,
agenda, information and other materials are provided to the members of
Borrower’s board of directors. Agent and/or its designees shall have access to
each board member of the Borrower for purposes of obtaining information relative
to Borrower’s financial plan and business operations, and Borrower shall be
responsible to facilitate such access, including, without limitation, providing
Agent and/or its designees with telephone and other contact information for each
such board member.

4.2 Cooperation. Borrower shall, and shall cause its management and employees
to, at all times cooperate fully and completely with Agent and Lenders and
provide Agent and Lenders and the Consultant full and complete access to all
books and records, employees and personnel and premises of the Borrower.

 

3



--------------------------------------------------------------------------------

SECTION 5. ADDITIONAL EVENTS OF DEFAULT.

Borrower acknowledges, confirms and agrees that any failure of Borrower to
comply with the covenants, conditions and agreements contained in this
Agreement, or the Revolving Credit Forbearance Agreement, shall constitute an
Event of Default under this Agreement and the other Financing Agreements and
shall not be subject to any cure or grace period.

 

SECTION 6. REPRESENTATIONS, WARRANTIES AND COVENANTS

In addition to the continuing covenants and agreements at any time made by the
Borrower to Agent and Lenders pursuant to the Financing Agreements, Borrower
represents, warrants and covenants with and to Agent and Lenders as follows
(which representations, warranties and covenants are continuing and shall
survive the execution and delivery hereof):

6.1 Authorization, Execution and Delivery. This Agreement has been duly
authorized, executed and delivered by all necessary action on the part of
Borrower, and the agreements and obligations of Borrower contained herein
constitute legal, valid and binding obligations of Borrower, enforceable in
accordance with their respective terms.

6.2 Accuracy of Existing Representations and Warranties. All of the material
representations and warranties set forth in the Financing Agreements, each as
amended hereby, are true and correct in all material respects on and as of the
date hereof as if made on the date hereof, except to the extent any such
representation or warranty is made as of a specified date, in which case such
representation or warranty shall have been true and correct in all material
respects as of such date.

6.3 No Default. As of the date of this Agreement and after giving effect hereto,
no default or Event of Default exists or has occurred and is continuing other
than the Specified Default.

 

SECTION 7. RELEASE AND COVENANT NOT TO SUE.

7.1 Release.

(a) In consideration of the agreements of Agent and Lenders contained herein,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, Borrower, on behalf of itself and its successors,
assigns and other legal representatives, hereby absolutely, unconditionally and
irrevocably releases, remises and forever discharges the Agent, Lenders, their
respective successors and assigns, and their respective present and former
shareholders, affiliates, subsidiaries, divisions, predecessors, directors,
officers, attorneys, employees, agents and other representatives (the Agent,
Lenders and all such other parties being hereinafter referred to collectively as
the “Releasees” and individually as a “Releasee”), of and from all demands,
actions, causes of action, suits, covenants, contracts, controversies,
agreements, promises, sums of money, accounts, bills, reckonings, damages and
any and all other claims, counterclaims, defenses, rights of set-off, demands
and liabilities whatsoever (individually, a “Claim” and collectively, “Claims”)
of every name and nature, known or unknown, suspected or unsuspected, both at
law and in equity, which Borrower or its successors, assigns or other legal
representatives, may now or hereafter own, hold, have or claim

 

4



--------------------------------------------------------------------------------

to have against the Releasees or any of them for, upon, or by reason of any
nature, cause or thing whatsoever which arises at any time on or prior to the
day and date of this Agreement, in connection with the Financing Agreements, as
amended and supplemented through the date hereof.

(b) Borrower understands, acknowledges and agrees that the release set forth
above may be pleaded as a full and complete defense and may be used as a basis
for an injunction against any action, suit or other proceeding which may be
instituted, prosecuted or attempted in breach of the provisions of such release.

(c) Borrower agrees that no fact, event, circumstance, evidence or transaction
which could now be asserted or which may hereafter be discovered shall affect in
any manner the final and unconditional nature of the release set forth above.

7.2 Covenant Not to Sue. Borrower, on behalf of itself and its successors,
assigns and other legal representatives, hereby absolutely, unconditionally and
irrevocably covenants and agrees with each Releasee that Borrower will not sue
(at law, in equity, in any regulatory proceeding or otherwise) any Releasee on
the basis of any Claim released, remised and discharged pursuant to Section 8
above. If Borrower violates the foregoing covenant, Borrower agrees to pay, in
addition to such other damages as any Releasee may sustain as a result of such
violation, all attorneys’ fees and costs incurred by any Releasee as a result of
such violation.

 

SECTION 8. CONDITIONS TO EFFECTIVENESS

The effectiveness of the forbearance made pursuant to this Agreement shall be
subject to the receipt by Agent of an original (or electronic copy) of (a) this
Agreement, duly authorized, executed and delivered by Borrower and (b) Amendment
No. 1 to Revolving Credit Forbearance Agreement, in form and substance
satisfactory to Agent, duly authorized, executed and delivered by Borrower.

 

SECTION 9. Provisions of General Application

9.1 Effect of this Agreement. Except as modified pursuant hereto, no other
changes or modifications to the Financing Agreements are intended or implied and
in all other respects the Financing Agreements are hereby specifically ratified,
restated and confirmed by all parties hereto as of the effective date hereof. To
the extent of conflict between the terms of this Agreement and the other
Financing Agreements, the terms of this Agreement shall control.

9.2 Binding Agreement; No Third Party Beneficiaries. This Agreement shall be
binding upon and inure to the benefit of Agent, Lenders, Borrower and their
respective successors and assigns. This Agreement is solely for the benefit of
Agent, Lenders, Borrower and their respective successors and assigns, and no
other person shall have any right, benefit, priority or interest under, or
because of the existence of, this Agreement.

9.3 Costs and Expenses. In addition to all other fees and expenses payable by
the Borrower to Agent and Lenders under the Financing Agreements, Borrower shall
reimburse Agent and the Lenders for all costs and expenses, including legal fees
and expenses, incurred by Agent and the Lenders in the structuring, negotiation,
arrangement or preparation of this Agreement and the agreements, documents
and/or instruments to be executed in connection herewith or contemplated hereby.

 

5



--------------------------------------------------------------------------------

9.4 Further Assurances. The parties hereto shall execute and deliver such
additional documents and take such additional action as may be necessary or
desirable to effectuate the provisions and purposes of this Agreement.

9.5 Governing Law. The validity, interpretation and enforcement of this
Agreement whether in contract, tort, equity or otherwise, shall be governed by
the internal laws of the State of Florida but excluding any principles of
conflicts of law or other rule of law that would cause the application of the
law of any jurisdiction other than the laws of the State of Florida.

9.6 Waiver of Jury Trial. Borrower hereby irrevocably waives any right to trial
by jury of any claim, demand, action or cause of action arising under this
agreement or in any way connected with or related or incidental to the dealings
of the parties hereto in respect of this agreement or the transactions
contemplated hereby, in each instance whether now existing or hereafter arising
and whether in contract, tort, equity or otherwise.

9.7 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Agreement by telefacsimile or other method of electronic transmission shall
have the same force and effect as the delivery of an original executed
counterpart of this Agreement. In making proof of this Agreement, it shall not
be necessary to produce or account for more than one counterpart thereof signed
by each of the parties thereto.

[REMAINDER OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their authorized officers as of the day and year first
above written.

 

AGENT     BORROWER WELLS FARGO BANK, N.A.     TRAILER BRIDGE, INC. By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

LENDERS       WELLS FARGO BANK, N.A.       By:  

 

      Name:  

 

      Title:  

 

     

Signature Page to Amendment No. 1

Forbearance Agreement